Citation Nr: 1705448	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION


The Veteran served on active duty with the Navy from October 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to TDIU.

In November 2016, the Veteran and his spouse testified at a Board hearing via video conference before the undersigned. A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran has met the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, since December 15, 2008.  Effective March 2014, the Veteran is service connected for headaches due to personal assault associated with transverse fracture, maxilla, thru nasal bones, both orbits associated with transverse fracture, maxilla, thru nasal bones, both orbits, rated at 50 percent disabling; residuals, traumatic brain injury (TBI), rated at 40 percent disabling; post-traumatic stress disorder (previously rated as psychological disorder due to personal assault), rated as 30 percent disabling; neurogenic bladder, rated as 30 percent disabling; and tinnitus, status post traumatic brain injury, rated as 10 percent disabling. The Veteran's service-connected disabilities therefore have a combined rating of 90 percent. Effective December 15, 2008, the Veteran had a combined 80 percent rating including the 40 percent rating for TBI. 38 C.F.R. § 4.16(a) (2016).  

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

The Veteran underwent VA examinations for each of his disabilities in February and March 2011.  The examiners opined that the disabilities individually did not render the Veteran unemployable; but there was no opinion as to the combined effects of the disabilities.

During VA mental health treatment in April 2014, the Veteran reported that during his time in the Navy, he was jumped by a group of teenagers who smashed in his face with a baseball bat and as a result of that assault he has nightmares once or twice a week "seeing what happened", occasionally sweating, flashbacks once a month with loud noise and helicopter noise, tries to avoid crowds, watchful of back, less hyper startle response on loud noise/helicopter noise and occasionally intrusive thoughts, hypervigilant at times, and was occasionally verbally abusive. A mental health physician noted that the Veteran had had difficulty maintaining a job because of ongoing PTSD, depression with signs and symptoms of avoidance, hypervigilance, anger issues and that he was unemployable due to his diagnosis of major depressive disorder and chronic PTSD which caused frustration and anxiety attacks. 

The Veteran testified that he had not worked since 2006 due to PTSD and severe headaches. See November 2016 Hearing Transcript. He had last worked as an instructor for Central Arizona College but quit because he was "getting a little nasty with people." Id. The Veteran's spouse testified that during his time as an instructor, he was having major problems sleeping at nights, subsequently dozed off at work, couldn't wear a watch because the ticking of it bothered him at night, and that the Veteran would have "explosive events" where he would become verbal and very loud. Id.

The April 2014 medical opinion as to unemployability and August 2016 hearing testimony are at least as probative as the negative opinions from VA examiners in February and March 2011.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his employment history.  Therefore, entitlement to a TDIU is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU rating is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


